DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 3/8/2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. 11,102,072 B2 (hereafter the Patent) in view of Bardgett et al. (US 2015/0043378, “Bardgett”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1, 9, 17, claims 1, 8, 15 of the Patent recite:
a method/system/storage for operational discovery of an Information Technology (IT) infrastructure, the method comprising:
generating a model of the IT infrastructure, the model including a synthetic object, a first component of a first component class and a second component of a second component class of a plurality of component classes (including, in a model of the IT infrastructure, the synthetic object, a first component of the first component class and a second component of a second component class of the plurality of component classes), wherein the synthetic object is instantiated from a generic synthetic object that specifies a plurality of relationships that connect the plurality of component classes of the IT infrastructure, and the synthetic object is specific to the first component class (determining a generic synthetic object that includes a plurality of relationships that connect a corresponding plurality of component classes of the IT infrastructure, creating a synthetic object from the generic synthetic object and specific to a first component class of the plurality of component classes);
determining a relationship between the second component and the synthetic object within the model, based on a matching of one or more attributes of the second component and one or more attributes of the synthetic object, the relationship being included in the plurality of relationships and having a relationship type defined by the second component class (determining a relationship between the second component and the synthetic object based on a matching of one or more attributes of the second component and one or more attributes of the synthetic object, the relationship being included in the plurality of relationships and having a relationship type defined by the second component class);
identifying a misconfiguration of the components in the IT infrastructure when a correspondence failure exists between the synthetic object and the first component, the correspondence failure including at least one of a mismatch between the relationship type and the first component class, or an identification of the synthetic object as being connected to the second component and not connected to the first component (identifying a misconfiguration of the components in the IT infrastructure by identifying a correspondence failure between the synthetic object and the first component, the correspondence failure including at least one of a mismatch between the relationship type and the first component class, or an identification of the synthetic object within the graph as being connected to the second component and not connected to the first component); and
Claims of the Patent do not disclose:
identifying a correct configuration of the components in the IT infrastructure when a correspondence match exists between the synthetic object and the first component.
Bardgett discloses identifying a correct configuration of the components in the IT infrastructure when a correspondence match exists between the synthetic object and the first component (fig. 10, [0064], a correct configuration for the virtual connection connecting VLANs 100 and 101 on both Eth 1 of switch 192b and Eth 2 of switch 192a).
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Bardgett’s teachings of identifying correct configuration to the Patent claims’ teachings in order to provide users or network administrators with a useful capability of identifying correct configurations in addition to incorrect ones. 

For claims 2, 10, 18, claims 1, 8, 15 of the Patent recite: loading the model of the IT infrastructure in a database as a graph with the second component and the synthetic object as nodes and the determined relationship as an edge in the graph between the nodes (including the determined relationship in the model of the IT infrastructure; loading the model of the IT infrastructure in a database as a graph with the second component and the synthetic object as nodes and the determined relationship as an edge in the graph between the nodes).

Claims 3, 11, 19 of the application are disclosed by claims 2, 9, 16 of the Patent (displaying the graph on a user interface for visual determination of the misconfiguration of components in the IT infrastructure, independent of which respective component the synthetic object is a sub-part of, and including displaying the determined relationship between the second component and the synthetic object in the graph.)

Claims 4, 12, 20 of the application are disclosed by claims 3, 10, 17 of the Patent (the synthetic object is associated with a communication interface of the first component class, the communication interface allowing communication with another component class of the IT infrastructure.)
Claims 5, 13 of the application are disclosed by claims 4, 11 of the Patent (the communication interface of the first component class is an application endpoint.)
Claims 6, 14 of the application are disclosed by claims 5, 12 of the Patent (the synthetic object is an application specific construct that allows communication involving one of a broadcast address, a queue, or a stream.)
Claims 7, 15 of the application are disclosed by claims 6, 13 of the Patent (the synthetic object is a transmission control protocol (TCP) port.)
Claims 8, 16 of the application are disclosed by claims 7, 14 of the Patent (each component of the IT infrastructure is represented by a respective class object in the model, wherein each class object includes configuration parameters of the component including one or more of a component type name, a host name, and an IP address, and wherein the synthetic object is derived from the configuration parameters of class objects that have an identity independent of any other class object.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claims recite “component(s)” and “component class(es)” and “relationship(s)” that connect component classes.  It is indefinite as to what these components and component classes are in an IT infrastructure and what “connecting” the component classes means. Since the invention is related to IT network devices or endpoints (client application, servers) and network connections between these devices/endpoints, it is suggested to clearly define the components and relationships as such.
The claims recite “an identification of the synthetic object as being connected to the second component and not connected to the first component”. It is indefinite how the synthetic object is “connected” to the first or second component when there is no graphing of the synthetic objects and the components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 16-20 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Bardgett et al. (US 2015/0043378, “Bardgett”). All references are cited in IDS on 08/23/2021.

For claim 1, Bardgett discloses a method for operational discovery of an Information Technology (IT) infrastructure, the method comprising:
generating a model of the IT infrastructure (a model is a collection of data which is the records and database entries in fig. 3), the model including a synthetic object, a first component of a first component class and a second component of a second component class of a plurality of component classes ([0052]-[0053], recording discovered data including physical characteristics (network cards, switches, links, ports, connections, interfaces, routers, firewall…) and logical characteristics (logical ports, links, interfaces, connections and devices that include the logical ports, neighbors, routes, relationships) in fig. 3, such as switch 192b logical connection 193 to from Eth. 3 to switch 192a, Eth. 4) (in the example of fig. 10, the synthetic object is the virtual link 193 for VLAN 100 from switch 192b Eth. 3 to switch 192a Eth. 4, however, the VLAN 100 is not configured on switch 192a Eth 4), wherein the synthetic object is instantiated from a generic synthetic object that specifies a plurality of relationships that connect the plurality of component classes of the IT infrastructure, and the synthetic object is specific to the first component class (fig. 10, 11, [0074], generic synthetic object is broad and can mean any broad relationship connecting any 2 network devices, such as virtual links, non-virtual links in the figures; A blend of physical (E.g. ports) and virtual information (VRF, IP Address, VLAN) in 260 gives physical ports or interfaces and their association with logical interfaces or VLANs and the relevant IP addresses. The multiple virtual router structure, physical and logical port structure and inter-relationships in 260 are shown on display 11);
determining a relationship between the second component and the synthetic object within the model, based on a matching of one or more attributes of the second component and one or more attributes of the synthetic object (fig. 3, [0051]-[0053], determining relationships (among devices and devices’ characteristics) such as virtual network maps for each device from the discovered data) (in the example of fig. 10, matching attributes of switch 192a Eth 4 to the link 193 reveals the VLAN 100 is not configured on switch 192a Eth 4), the relationship being included in the plurality of relationships and having a relationship type defined by the second component class ([0064], “relationship type defined by the second component class” is broad as to how and what is meant by the relationship is defined, the virtual link 193 Eth3-Eth4 is defined or configured on the second component – switch 192a);
identifying a misconfiguration of the components in the IT infrastructure when a correspondence failure exists between the synthetic object and the first component (fig. 10, 11, 12, [0064], the switches 192a-192b displayed to the user show a misconfiguration on one of the virtual links 193. As shown by the legend the error exists over the virtualized link which contains VLAN 100 on one side of the link 194a and VLAN 100 and VLAN 101 on the other side 194b, the network graph identifies improper link 193 as a mismatch virtual link or misconfiguration), the correspondence failure including at least one of a mismatch between the relationship type and the first component class, or an identification of the synthetic object as being connected to the second component and not connected to the first component (fig. 10, [0064], the synthetic object is the virtual link 193 for VLAN 100 (connected) from switch 192b Eth. 3 to switch 192a Eth. 4, however, the VLAN 100 is not configured (not connected) on switch 192a Eth 4); and
identifying a correct configuration of the components in the IT infrastructure when a correspondence match exists between the synthetic object and the first component (fig. 10, [0064], a correct configuration for the virtual connection connecting VLANs 100 and 101 on both Eth 1 of switch 192b and Eth 2 of switch 192a).

For claim 2, Bardgett discloses: loading the model of the IT infrastructure in a database as a graph with the second component and the synthetic object as nodes and the determined relationship as an edge in the graph between the nodes (fig. 10, graphing connections such as virtual links Eth1- Eth2 and Eth3-Eth4).

For claim 3, Bardgett discloses displaying the graph on a user interface for visual determination of the misconfiguration of components in the IT infrastructure, independent of which respective component the synthetic object is a sub-part of, and including displaying the determined relationship between the second component and the synthetic object in the graph (fig. 10, 11, 12, for example, router1- default VRF-route table-VLAN number-logical interface-physical interface) (in the example of fig. 10, the synthetic object is the virtual link 193 for VLAN 100 from switch 192b Eth. 3 to switch 192a Eth. 4, however, the VLAN 100 is not configured on switch 192a Eth 4).

For claim 4, Bardgett discloses the synthetic object is associated with a communication interface of the first component class, the communication interface allowing communication with another component class of the IT infrastructure (fig. 10, 11, 12, communication interfaces Eth between routers and switches).

For claim 8, Bardgett discloses each component of the IT infrastructure is represented by a respective class object in the model, wherein each class object includes configuration parameters of the component including one or more of a component type name, a host name, and an IP address, and wherein the synthetic object is derived from the configuration parameters of class objects that have an identity independent of any other class object ([0051]-[0052], router, firewall, gateway, proxies and characteristics of each such as VLAN, VRF, IP address in fig. 10).

Claims 9-12, 16 are rejected for the same rationale in claims 1-4, 8 respectively. See Bardgett, abstract for a system comprising a processor, a memory for processing instructions.

Claims 17-20 are rejected for the same rationale in claims 1-4 respectively. See Bardgett, abstract for a memory for storing instructions.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5-6, 13-14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bardgett in view of Mizutani et al. (US 2015/0149603, “Mizutani”).

For claims 5, 13, for the same rationale in claim 4, 12, Bardgett does not disclose the communication interface of the first component class is an application endpoint.
Mizutani discloses the communication interface of the first component class is an application endpoint (fig. 17, [0154], mail and data store applications mismatch detection)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Mizutani’s teachings of application configuration mismatch determination to Bardgett’s system in order to extend Bardgett’s misconfiguration to include application configurations, therefore allowing for troubleshooting with respect to application configurations.

For claims 6, 14, for the same rationale in claim 5, 13, Bardgett-Mizutani discloses the synthetic object is an application specific construct that allows communication involving one of a broadcast address, a queue, or a stream (Mizutani, [0154], mismatch in a queue parameter).

Claim(s) 7, 15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bardgett in view of Bhogal et al. (US Patent 7,526,536, “Bhogal”).

For claims 7, 15, for the same rationale in claims 1, 9, Bardgett does not disclose the synthetic object is a transmission control protocol (TCP) port (in the context of identifying misconfiguration of discovered network parameters)
Bhogal discloses identifying conflicts a transmission control protocol (TCP) ports (claim 1). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Bhogal’s teachings of identifying TCP ports conflict to Bardgett’s teachings of synthetic objects misconfiguration in order to extend Bardgett’s synthetic objects  to TCP ports and therefore allowing for troubleshooting with respect to TCP ports.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452